vBeogdeN, J.
Tbe plaintiff alleged that tbe defendants, Franks and Gold, were partners in tbe real estate business, and as sucb partners owned tbe Walker Street property. Tbe jury by its verdict bas found tbat tbe defendant Franks assumed tbe payment of tbe notes executed by Mrs. Welborn and payable to tbe plaintiff.
Therefore, tbe determinative question is wbetber there was sufficient evidence of partnership between Franks and Gold to be submitted to tbe jury. _
_ Tbe general law of partnerships applies to a partnership formed for tbe purpose of buying, selling, and dealing in land. Brogden v. Gibson, 165 N. C., 16, 80 S. E., 966; Gorham v. Cotton, 174 N. C., 727, 94 S. E., 450; Newby v. Realty Co., 182 N. C., 34, 108 S. E., 323; Lefkowitz v. Silver, 182 N. C., 339, 109 S. E., 56; Justice v. Sherard, 197 N. C., 237.
In tbe Gorham case, supra, tbe law was thus stated: “Tbat, to make a partnership, two or more persons should combine their ‘property, effects, labor, or skill in common business or venture, and under an agreement to share tbe profits and losses in equal or specified proportions, and constituting each member an agent for tbe others in matters appertaining to tbe partnership and within tbe scope of its business.’ ” It was further held “tbat in order to constitute a partnership it is necessary tbat there should be something more than tbe joint ownership of property; tbat mere community of interest by ownership is sufficient to create a tenant in common; tbat, before there can be a partnership, there, must be an agreement for community of profits and loss.” Robinson v. Daughtry, 171 N. C., 200, 88 S. E., 252; Bank v. Odom, 188 N. C., 672, 125 S. E., 394.
Viewing tbe evidence with that liberality wbicb tbe law prescribes, we are of tbe opinion tbat tbe judgment of nonsuit, as to Gold, should be reversed.
Reversed.-